Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with LINDSEY L. JAEGER on 01/05/2021.

The claims should be amended as follows:

Claim 1 should be amended as follow:
1. (Currently Amended) A biopsy device, comprising: a sub-frame;
a cutting cannula mechanism coupled to the sub-frame, the cutting cannula mechanism having a cutting cannula configured to extend along a cannula axis;
an inner stylet mechanism coupled to the sub-frame, the inner stylet mechanism having an inner stylet coaxial with the cutting cannula;
a cocking mechanism configured to cock the cutting cannula mechanism and the inner stylet mechanism by retracting each of the cutting cannula and the inner stylet in a proximal direction to a cocked position;
a trigger device configured to fire at least one of the inner stylet mechanism and the cutting cannula mechanism to advance the respective at least one of the inner stylet and the cutting cannula from the cocked position in a distal direction; and

single selector switch having an exterior tab accessible by a user, the selector assembly configured to select a desired operation mode-distance combination from a plurality of user selectable operating modes and a plurality of user selectable firing distances by positioning the single selector switch, the plurality of user selectable operating modes having at least two user selectable operating modes and the plurality of user selectable firing distances having at least two user selectable firing distances, wherein a firing distance is the distance of distal travel of each of the inner stylet and the cutting cannula in the distal direction opposite the proximal direction from the cocked position.

Claim 2 should be amended as follow:
2.    (Currently Amended) The biopsy device of claim 1, the single selector switch having a plurality of selector switch positions, wherein the plurality of selector switch positions include a plurality of mode-distance combinations including: an automatic mode and a first firing distance, a semi-automatic mode and the first firing distance, the automatic mode and a second firing distance, and the semi-automatic mode and the second firing distance, and
wherein in the automatic mode the inner stylet and the cutting cannula are sequentially fired from the cocked position by a single actuation of the trigger device, and in the semiautomatic mode the inner stylet is fired from the cocked position by a first actuation of the trigger device and the cutting cannula is fired from the cocked position by a second actuation of the trigger device.

Claim 3 should be amended as follow:
3.    (Currently Amended) The biopsy device of claim 2, wherein the single selector switch has a first cam track and a second cam track, each of the first cam track and the second cam track being formed as a single continuous track having at least three adjoining track segments having end points that correspond to the plurality of mode-distance combinations of the plurality of selector switch positions.

Claim 22 should be amended as follow:
22.    (Currently Amended) The biopsy device of claim 1, wherein the single selector switch has a first cam track and a second cam track, each of the first cam track and the second cam track being formed as a single continuous track having at least three adjoining track segments having end points that correspond to a plurality of mode-distance combinations.

Claim 27 should be amended as follow:
27.    (Currently Amended) The biopsy device of claim 1, configured to selectively operate in an automatic mode and a semi-automatic mode depending on a position of the single selector switch, and further comprising:
the sub-frame having a separator wall and a proximal end wall, the sub-frame configured to define a distal interior chamber and a proximal interior chamber which are divided by the separator wall, the separator wall having a first lock opening and the proximal end wall having a second lock opening, the sub-frame having a first rack gear;

the inner stylet mechanism having an inner stylet spring and an inner stylet slider fixed to a proximal end of the inner stylet, the inner stylet slider having a second locking tang configured to selectively engage the second lock opening of the proximal end wall, the inner stylet spring being interposed between the inner stylet slider and the proximal end wall;
a sleeve configured as a cylindrical body that is rotatable and longitudinally movable with respect to the sub-frame; and
a strike piece configured to release the first locking tang of the cutting cannula slider when moved in a direction perpendicular to the cannula axis,
wherein in the automatic mode, the biopsy device configured such that an actuation of the trigger device releases the second locking tang of the inner stylet slider from the proximal end wall to fire the inner stylet slider and the inner stylet in the distal direction by a decompression of the inner stylet spring, and the sleeve is coupled with the inner stylet slider to move in the distal direction along the cannula axis, and the sleeve is configured to depress the strike piece in the direction perpendicular to the cannula axis to release the first locking tang of the cutting cannula slider from the separator wall to fire the cutting cannula slider and the cutting cannula in the distal direction by a decompression of the cutting cannula spring, and
.

Allowable Subject Matter
Claims 1-3 and 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Bourassa et al (US 6,358,217) teaches biopsy device, comprising: a sub-frame; a cutting cannula mechanism; an inner stylet mechanism; a cocking mechanism configured to cock the cutting cannula mechanism and the inner stylet mechanism; a trigger device configured to fire at least one of the inner stylet mechanism and the cutting cannula mechanism; and a selector assembly configured to select a desired operation mode-distance combination from a plurality of user selectable operating modes and a plurality of user selectable firing distances using two separate switches.
The prior art does not teach, disclose and/or fairly suggest the selector assembly including a single selector switch having an exterior tab accessible by a user, the selector assembly configured to select a desired operation mode-distance combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791